The opinion of the Court was delivered, by
Woodward, J.
We see no error in this record, save in the denial to the parties of a conditional verdict for the adjustment of equities between them. It seems to be a conceded point that William Smith conveyed the legal title of this land to the plaintiffs by the deed of 21st September, 1847, as means of obtaining that support for himself and family, and the relief from pressing debts, which his son Henry W. Smith, the defendant, had bound himself to supply; and that the plaintiffs made advances to the old man on the faith of the title. The plaintiffs knew that old Mr. Smith desired his son Henry to have the farm, and that he had entered into a covenant to convey it to him on conditions of support and payment of debts; but when it became necessary for them to take up and perform the duties which Henry neglected, they naturally looked to the legal title as adequate indemnity for their expenditures. They hold the title still, and the defendant can obtain it only by showing that he has done those things which were to entitle him to receive it. If he would have equity, he must do equity. What he was to do is plainly expressed in the bond which he accepted from William Smith, of August 18, 1846. If the plaintiffs have performed these conditions for him in whole or in part on the faith of the legal title conveyed to them, a chancellor would never decree a conveyance over to the defendant till he had compensated them for performing his conditions. In Pennsylvania we accomplish the equity through conditional verdicts, which a chancellor would administer by decree. This was peculiarly a case for a conditional verdict, and since both parties desired it, the Court, even if their scruples had been well founded, ought not to have refused it. In ascertaining the amount to be paid by the defendant to the plaintiffs, the jury will have nothing to do with the general accounts between the parties, nor with liens on the property, which the plaintiffs may hold independently of their arrangement of September 1847 with William Smith; but the inquiry will be limited to compensation for such performance as the plaintiffs may prove of the conditions, mentioned in the bond of the 18th August, 1846, and for such other advances as they may have made on the faith of the title conveyed to them. The aggregate of these advances, lessened by whatever they received from either real or personal estate, will be the measure of Henry’s liability to them. The jury will add interest or not, as under all circumstances they think proper. And on payment to the plaintiffs of the sum so ascertained, in such reasonable time as' a jury may appoint, the defendant will be entitled to receive from the plaintiffs a conveyance of the title.
The bills of exceptions to evidence are groundless.
Judgment reversed and venire facias de novo awarded.